

EXHIBIT 10.49
COMPLETION GUARANTY
This COMPLETION GUARANTY (this “Agreement”), dated as of January 24, 2017, is
made by EMPIRE RESORTS, INC., a Delaware corporation (“Guarantor”), in favor of
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the administrative agent under the
Credit Agreement (as defined below) (in such capacity, and together with its
successors and assigns acting in such capacity, the “Administrative Agent”),
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the disbursement agent under the
Building Loan Disbursement Agreement (as defined below) and the Project
Disbursement Agreement (as defined below) (in such capacities, and together with
its successors and assigns acting in such capacities, the “Disbursement Agent”)
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Collateral Agent (as defined
in the Credit Agreement) (in such capacity, and together with its successors and
assigns acting in such capacity, the “Collateral Agent”).
This Agreement is made and delivered pursuant to (a) the Building Term Loan
Agreement (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), dated as of even date herewith, among Montreign
Operating Company, LLC, a New York limited liability company (the “Borrower”),
the Administrative Agent and the lenders from time to time party thereto (the
“Lenders”), (b) the Building Loan Disbursement Agreement (as amended,
supplemented, restated or otherwise modified from time to time, the “Building
Loan Disbursement Agreement”), dated as of even date herewith, among the
Borrower, the Disbursement Agent, the Administrative Agent and the Collateral
Agent, and (c) the Project Disbursement Agreement (as amended, supplemented,
restated or otherwise modified from time to time, the “Project Disbursement
Agreement” and, together with the Building Loan Disbursement Agreement, the
“Disbursement Agreements”)), dated as of even date herewith, among the Borrower,
the Disbursement Agent, the Administrative Agent and the Collateral Agent. The
Administrative Agent, the Disbursement Agent, the Collateral Agent, the Lenders
and the other Secured Parties are hereinafter referred to as the
“Beneficiaries”.
RECITALS
A.    The Project. The Borrower and the other Loan Parties have certain
interests on certain land in Sullivan County, New York, on which land they
intend to develop, build, own and operate a hotel, entertainment and gambling
establishment (including all buildings, structures and improvements related
thereto, all fixtures, attachments, appliances, equipment, machinery and other
articles attached thereto or used in connection therewith and all alterations
thereto or replacements thereof, collectively, the “Project”).
B.    Credit Agreement. Concurrently herewith, the Lenders have agreed to extend
certain credit facilities to the Borrower pursuant to the Credit Agreement, the
proceeds of which will be used to finance, among other things, certain “costs of
improvements” (as defined in the Lien Law of the State of New York) associated
with the construction and development of the Project.





--------------------------------------------------------------------------------




C.    Building Loan Disbursement Agreement. Concurrently herewith, the Borrower,
the Disbursement Agent, the Administrative Agent and the Collateral Agent have
entered into the Building Loan Disbursement Agreement in order to set forth,
among other things, the mechanics for and conditions to disbursements of the
proceeds of the loans advanced under the Credit Agreement for the payment of
Building Loan Costs (as such term is defined in the Credit Agreement).
D.    Project Disbursement Agreement. Concurrently herewith, the Borrower, the
Disbursement Agent, the Administrative Agent and the Collateral Agent have
entered into the Project Disbursement Agreement in order to set forth, among
other things, the mechanics for and conditions to disbursements of certain
equity proceeds for the payment of Project Costs (as such term is defined in the
Project Disbursement Agreement).
E.    Requirement of Agreement. The Beneficiaries have agreed to enter into and
consummate the transactions contemplated under the Loan Documents (as such term
is defined in the Credit Agreement) on the condition that Guarantor executes and
delivers to the Administrative Agent and the Disbursement Agent this Agreement.
F.    Benefit to Guarantor. Guarantor acknowledges that it will benefit,
directly and indirectly, if the Beneficiaries enter into the Loan Documents.
G.    Concurrent Obligations. The obligations of Guarantor hereunder are being
incurred concurrently with entering into by the Borrower of the Loan Documents
to which it is a party.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and as an inducement to the Beneficiaries to
enter into the Loan Documents, Guarantor hereby consents and agrees as follows:
SECTION 1.
DEFINITIONS
Capitalized terms used but not defined herein shall have the respective meanings
given them in the Credit Agreement (or if not defined therein, then in the
Building Loan Disbursement Agreement), and the rules of interpretation contained
in Section 1.2 of the Building Loan Disbursement Agreement shall apply hereto;
provided upon termination of the Credit Agreement or the Building Loan
Disbursement Agreement, any such terms shall continue to have the meanings given
in the Credit Agreement or the Building Loan Disbursement Agreement, as
applicable, as in effect immediately prior to such termination.
SECTION 2.    
AGREEMENTS OF THE PARTIES
2.1    Subject to the terms hereof, the undersigned Guarantor, as primary
obligor and not merely as surety, unconditionally and irrevocably guarantees to
the Administrative Agent acting on


2
 
 
 






--------------------------------------------------------------------------------




behalf of the Lenders the performance by the Borrower of its obligations (the
“Guaranteed Obligations”) under:
(a)
the Building Loan Disbursement Agreement and the Project Disbursement Agreement
to achieve Completion and thereafter to achieve Final Completion;

(b)
Section 6.4 of the Building Loan Disbursement Agreement to deposit (or cause to
be deposited) funds into the Building Loan Company Funds Account at the times
and in the amounts set forth therein (but subject to the next sentence) in the
event that the Project shall at any time not be In Balance (as defined in the
Building Loan Disbursement Agreement but disregarding clause (b) of such
definition (i.e., solely for the purposes of this Guaranty, the definition of
“In Balance” shall be deemed modified such that balancing of the Interest
Reserve Account shall not be required for the purposes of this Guaranty));

(c)
Section 6.4 of the Project Disbursement Agreement to deposit (or cause to be
deposited) funds into the Project Company Funds Account (as defined in the
Project Disbursement Agreement) at the times and in the amounts set forth
therein (but subject to the next sentence) in the event that the Project shall
at any time not be In Balance (as defined in the Project Disbursement
Agreement);

(d)
the payment of all expenses incurred by the Beneficiaries in enforcing any of
Guarantor’s obligations and liabilities hereunder, including, without
limitation, reasonable and documented fees and expenses of legal counsel;

and agrees that if for any reason the Borrower shall fail to pay or perform when
due any of such Guaranteed Obligations, the Guarantor will pay or perform the
same following demand by the Administrative Agent (and within ten (10) days of
such demand in the case of the foregoing clauses (b) – (d)).
In furtherance of, and without limiting the foregoing, in the event that the
Project shall at any time not be In Balance (as defined in either Disbursement
Agreement but as such definition is deemed modified solely for the purposes of
this Guaranty as set forth in Section 2.1(b) above), Guarantor shall, or shall
cause, subject to Section 2.6 of this Agreement, deposit (or cause to be
deposited) funds into the Building Loan Company Funds Account or the Project
Company Funds Account (as defined in the Project Disbursement Agreement), as
applicable, in an amount sufficient to cause the Project to be In Balance (as
defined in the applicable Disbursement Agreement but as such definition is
deemed modified solely for the purposes of this Guaranty as set forth in Section
2.1(b) above); provided, that for purposes of the foregoing “In Balance”
determinations, any amounts on deposit in (i) the Building Loan Company Funds
Account, Building Loan Disbursement Account, Building Loan Cash Management
Account or Building Loan Proceeds Account (but specifically excluding any
amounts on deposit in the Building Loan Interest Reserve Account) or (ii) the
Project Company Funds Account, Project Disbursement Account or Project Cash
Management Account (in each case as defined in the Project Disbursement
Agreement), in any case that have previously been withdrawn therefrom pursuant
to or as a result of the exercise of rights or remedies by the Beneficiaries
against any such accounts or amounts on deposit therein (other than to the
extent of any such amounts that


3
 
 
 






--------------------------------------------------------------------------------




have thereafter been applied to Project Costs or Building Loan Costs (other than
Debt Financing Costs)) shall be deemed to remain on deposit in such accounts.
Without in any way limiting the above obligations of Guarantor, in the event the
Administrative Agent demands performance of this Agreement under Section 2.1(a),
the Disbursement Agent shall disburse funds in the “Accounts” (as defined in
each Disbursement Agreement) (other than funds in the Building Loan Interest
Reserve Account) for the purpose of paying (or reimbursing Borrower or Guarantor
for) Building Loan Costs (other than Debt Financing Costs) and Project Costs, in
accordance with and subject to the provisions of the Disbursement Agreements,
but in all events notwithstanding any Event of Default, and any failure to be
satisfied of any other condition to any such disbursement set forth in the
Disbursement Agreements, that are not curable, or reasonably capable of being
satisfied, by Guarantor; provided, however, that the obligation of the
Disbursement Agent to make such undisbursed Loan funds available to Guarantor is
expressly conditioned upon: (x) there being no continuing default by Guarantor
under this Agreement; and (y) the Project being In Balance (as defined in each
of the Disbursement Agreements but as such definition is deemed modified solely
for the purposes of this Guaranty as set forth in Section 2.1(b) above) or
Borrower (and/or Guarantor) having deposited funds into the Building Loan
Company Funds Account or the Project Company Funds Account, as applicable, in an
amount sufficient to cause the Project to be In Balance (as defined in each of
the Disbursement Agreements but as such definition is deemed modified solely for
the purposes of this Guaranty as set forth in Section 2.1(b) above).
Notwithstanding any other provision hereof, Guarantor’s aggregate liability
under this Agreement, but excluding any amounts payable under Section 17 below,
shall in no event exceed $30,000,000 (the “Liability Cap”) and any amounts
deposited by Guarantor (or caused to be deposited by Guarantor) into either the
Building Loan Company Funds Account or the Project Company Funds Account after
the date hereof in accordance herewith shall reduce the then applicable
Liability Cap dollar-for-dollar (it being understood, however, that the
Liability Cap shall not be reduced by any such deposit arising out of or
otherwise relating to (i) the funding of a Scope Change pursuant to Section
6.1.1 of the Building Loan Disbursement Agreement or (ii) the provisions of
Section 6.1.5 of the Building Loan Disbursement Agreement). Amounts payable by
Guarantor under Section 17 below shall be disregarded for purposes of the
Liability Cap. Except for any demand required hereby, Guarantor waives notice of
acceptance of this Agreement and of any obligation to which it applies or may
apply under the terms hereof, and waives diligence, presentment, demand of
payment, notice of dishonor or non‑payment, protest, notice of protest of any
such obligations, suit or taking other action by the Beneficiaries against, and
giving any notice of default or other notice to, or making any demand on, any
party liable thereon (including the Borrower and Guarantor).


4
 
 
 






--------------------------------------------------------------------------------




Furthermore, notwithstanding anything to the contrary contained in this
Agreement, it is expressly acknowledged and agreed that the Guaranteed
Obligations shall specifically exclude any increases in the payment or
performance obligations and liabilities of Guarantor under this Agreement to the
extent directly resulting from (x) any Scope Change or (y) any modification or
termination of any contract subject a Consent, in the case of each of clauses
(x) and (y) made by or at the direction of any Agent, any Lender, or any Person
acting by, through or under any Agent or any Lender on or after any Lender
Control Date (as hereinafter defined), unless Guarantor shall have approved such
increased obligations and liabilities in writing. As used herein, the term
“Lender Control Date” shall mean the earliest to occur of the following: (i) the
date upon which a foreclosure sale under the Mortgage has been consummated or
the date upon which any Agent, any Lender, or any assignee, designee or nominee
of any Agent or any Lender (including, without limitation, any receiver
appointed at the request of any Agent or any Lender) otherwise acquires
possession or control of the Project and (ii) the date upon which a foreclosure
sale under the Equity Pledge Agreement has been consummated or the date that any
Agent or any Lender (or any assignee or designee thereof) otherwise acquires
ownership and/or control of the Pledged Collateral (as defined in the Equity
Pledge Agreement).
2.2    This Agreement (subject to the limitations set forth in Section 2.1
above) is a primary obligation of Guarantor and is an absolute, unconditional,
continuing and irrevocable agreement of payment and performance and is in no way
conditioned on or contingent upon any attempt to enforce in whole or in part the
Borrower’s or any other Person’s liabilities and obligations to the
Beneficiaries.
2.3    The Beneficiaries may, in accordance with the Loan Documents, at any time
and from time to time (whether or not after revocation or termination of this
Agreement) without the consent of or notice to Guarantor (except such consent or
notice as may be expressly required by the Loan Documents or applicable law
which cannot be waived), without incurring responsibility to Guarantor and
without impairing or releasing the obligations of Guarantor hereunder, upon or
without any terms or conditions and in whole or in part, (a) change the manner,
place and terms of payment or change or extend the time of payment of, renew, or
alter any Obligation, or any obligations and liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof or in
any manner modify, amend or supplement the terms of any Loan Document (in each
case, with the consent of the Borrower and/or another Loan Party, if expressly
required by such documents) and this Agreement shall apply to the Guaranteed
Obligations as changed, extended, renewed, modified, amended, supplemented or
altered in any manner; (b) exercise or refrain from exercising any rights
against the Borrower or others (including Guarantor) or otherwise act or refrain
from acting; (c) add or release any other guarantor or contributor from its
obligations; (d) settle or compromise any Guaranteed Obligations and/or any
obligations and liabilities (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any obligations and liabilities which
may be due to the Beneficiaries or others; (e) sell, exchange, release,
surrender, realize upon or otherwise deal with in any manner or in any order any
property by whomsoever pledged or mortgaged to secure or howsoever securing the
Guaranteed Obligations or any liabilities or obligations (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof and/or
any offset there against; (f) accept any additional security for the Obligations
or any increase, substitution or change therein; (g) apply any sums by
whomsoever paid or howsoever


5
 
 
 






--------------------------------------------------------------------------------




realized to any obligations and liabilities of the Borrower or the other Loan
Parties to the Beneficiaries under the Loan Documents in the manner provided
therein regardless of what obligations and liabilities remain unpaid; (h)
consent to or waive any breach of, or any act of omission or default under, any
provision of any Loan Document (including the obligation to achieve Completion
or the obligation to achieve Final Completion) or otherwise amend, modify or
supplement (with the consent of the Borrower and/or another Loan Party, if
expressly required by such documents) any Loan Document (including the
obligation to achieve Completion or the obligation to achieve Final Completion);
(i) grant credit to any Loan Party, regardless of the financial or other
condition of such Loan Party at the time of any such grant; and/or (j) act or
fail to act in any manner referred to in this Agreement which may deprive
Guarantor of any right to subrogation which Guarantor may, notwithstanding the
provisions of Section 6 hereof, have against any Loan Party to recover full
indemnity for any payments made pursuant to this Agreement or of any right of
contribution which Guarantor may have against any other party. Notwithstanding
the foregoing or anything else to the contrary contained herein, this Agreement
cannot be changed, extended, renewed, modified, amended, altered, waived or
otherwise supplemented in any manner except in accordance with Section 13
hereof.
2.4    No invalidity, irregularity or unenforceability of any of the Guaranteed
Obligations shall affect, impair, or be a defense to this Agreement, which is a
primary obligation of Guarantor.
2.5    This is a continuing Agreement and all obligations to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. In the event that, notwithstanding the provisions of
Section 2.2 hereof, this Agreement shall be deemed revocable in accordance with
applicable law, then any such revocation shall become effective only upon
receipt by the Administrative Agent of written notice of revocation signed by
Guarantor. No revocation or termination hereof shall affect in any manner rights
arising under this Agreement with respect to the Guaranteed Obligations
(a) arising prior to receipt by the Administrative Agent of written notice of
such revocation or termination and the sole effect of revocation and termination
hereof shall be to exclude from this Agreement obligations thereafter arising
which are unconnected with Guaranteed Obligations theretofore arising or
transactions theretofore entered into or (b) arising as a result of an “Event of
Default” under any Loan Document occurring by reason of the revocation or
termination of this Agreement.
2.6    If the Obligations are (a) accelerated in accordance with the terms of
the Credit Agreement or (b) otherwise become due and payable as a result of the
occurrence of the events described under clause (h) or (i) of Section 7.01 of
the Credit Agreement (the date of either such occurrence, the “Specified Date”)
and, in any such case, at such time the Borrower has not fully paid or performed
all Guaranteed Obligations, then the Administrative Agent may at its option (in
its sole and absolute discretion), elect to require Guarantor to pay
Beneficiaries, as a fixed payment on account of damages for the Borrower’s
default, an amount (the “Contract Damages”), such amount in no event to exceed
the Liability Cap, equal to all remaining Project Costs and Building Loan Costs
(but excluding Debt Financing Costs) that would be incurred to achieve Final
Completion for the Project (whether such Project Costs and/or Building Loan
Costs would have been paid by the Borrower or from proceeds of Loans or any
other financial accommodation, whether or not the Project is actually completed
and whether or not Beneficiaries intend to complete the Project) (all


6
 
 
 






--------------------------------------------------------------------------------




such remaining Project Costs and Building Loan Costs (but excluding Debt
Financing Costs), the “Remaining Costs”) less all amounts on deposit in (i) the
Accounts (as defined in the Building Loan Disbursement Agreement) (but
specifically excluding any amounts on deposit in the Building Loan Interest
Reserve Account) or (ii) the Accounts (as defined in the Project Disbursement
Agreement), in each case, as of the Specified Date, but, in each case, without
giving effect to any amounts withdrawn therefrom pursuant to or as a result of
the exercise of rights or remedies by any Beneficiary against any such accounts
or amounts on deposit therein (whether on or prior to the Specified Date) other
than to the extent of any such amounts that have been applied to Project Costs
or Building Loan Costs (but excluding Debt Financing Costs) prior to the date of
determination of Remaining Costs. For purposes of determining Contract Damages,
written estimates of such Project Costs and Building Loan Costs to achieve Final
Completion of the Project from the Construction Consultant (as defined in the
applicable Disbursement Agreement) shall bind Beneficiaries and Guarantor
provided such estimates are made in good faith and on a commercially reasonable
basis. If the Administrative Agent requires Guarantor to pay Contract Damages,
then Guarantor shall do so within ten days after such Administrative Agent’s
written demand. If Guarantor pays Contract Damages, then Guarantor’s liability
under this Agreement shall thereupon terminate.
SECTION 3.    
REPRESENTATIONS AND WARRANTIES
Guarantor makes the representations and warranties set forth below to the
Beneficiaries as of the date hereof:
3.1    Guarantor is duly organized and validly existing under the laws of the
jurisdiction of its organization, has all requisite power and authority to
execute, deliver and perform under this Agreement and, in each case except to
the extent the failure to have such power and authority could not reasonably be
expected to materially and adversely affect the financial condition of Guarantor
or the ability of Guarantor to perform its obligations under this Agreement, to
(i) own or hold under lease and operate the properties it purports to own or
hold under lease and (ii) carry on its business as now being conducted.
3.2    This Agreement has been duly authorized, executed and delivered by
Guarantor and constitutes the legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with the terms of this Agreement,
subject to applicable bankruptcy, insolvency, moratorium and other similar laws
affecting creditors’ rights generally and general principles of equity.
3.3    Neither the execution and delivery hereof nor the consummation of the
transactions contemplated hereby nor the compliance with the terms hereof (a)
does or will contravene its formation documents or any other legal requirement
then applicable to or binding on Guarantor, (b) does or will contravene or
result in any breach or constitute any default under, or result in or require
the creation of any Lien upon any of Guarantor’s properties under, any agreement
or instrument to which Guarantor is a party or by which it or any of its
properties may be bound, or (c) does or will require the consent or approval of
any Person which has not previously been obtained.


7
 
 
 






--------------------------------------------------------------------------------




3.4    All governmental authorizations and actions necessary in connection with
the execution and delivery by Guarantor of this Agreement and the performance of
its obligations hereunder have been obtained or performed and remain valid and
in full force and effect.
3.5    There is no pending or, to the best of Guarantor’s knowledge, threatened
action or proceeding affecting Guarantor before any court, governmental agency
or arbitrator, which might reasonably be expected to materially and adversely
affect the ability of Guarantor to perform its obligations under this Agreement.
3.6    Guarantor has established adequate means of obtaining financial and other
information pertaining to the businesses, operations and condition (financial
and otherwise) of the Borrower, the other Loan Parties and their respective
properties on a continuing basis, and Guarantor now is and hereafter will be
completely familiar with the businesses, operations and condition (financial and
otherwise) of the Borrower, the other Loan Parties and their respective
properties.
3.7    Guarantor is, and will not as a result of the execution and delivery of
this Agreement cease to be, Solvent.
SECTION 4.    
COVENANTS
So long as any Guaranteed Obligations are outstanding, Guarantor agrees that:
4.1    Guarantor will preserve, renew and keep in full force and effect its
existence as a Delaware corporation;
4.2    Guarantor will comply in all material respects with all applicable laws
and orders to which it may be subject if failure to so comply would materially
impair its ability to perform its obligations under this Agreement; and
4.3    Promptly, and in any event within seven Business Days after obtaining
knowledge thereof, Guarantor will give to the Administrative Agent notice of the
occurrence of any event or of any litigation or governmental proceeding pending
(a) against Guarantor which could reasonably be expected to affect the business,
operations, property, assets or condition (financial or otherwise) of Guarantor
so as to materially and adversely affect the ability of Guarantor to perform its
obligations hereunder or (b) which relates to this Agreement.
SECTION 5.    
WAIVER
To the fullest extent permitted by law, Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties or guarantors and
agrees not to assert or take advantage of any such rights or remedies, including
without limitation (a) any right to require any Beneficiary to proceed against
the Borrower or any other Person or to proceed against or exhaust any security
held by any Beneficiary at any time or to pursue any other remedy in any
Beneficiary’s power before proceeding against Guarantor, (b) any defense that
may arise by reason of the


8
 
 
 






--------------------------------------------------------------------------------




incapacity, lack of power or authority, death, dissolution, merger, termination
or disability of the Borrower or any other Person or the failure of any
Beneficiary to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of the Borrower or any other Person,
(c) except for any demand required hereby, any right to demand, presentment,
protest and notice of any kind, including without limitation notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non‑action on the part of the Borrower, any
Beneficiary, any endorser or creditor of the Borrower or Guarantor or on the
part of any other Person under this or any other instrument in connection with
any obligation or evidence of indebtedness held by any Beneficiary as collateral
or in connection with any Guaranteed Obligations, (d) any defense based upon an
election of remedies by any Beneficiary, including without limitation an
election to proceed by non‑judicial rather than judicial foreclosure, which
destroys or otherwise impairs any subrogation rights which Guarantor may,
notwithstanding the provisions of Section 6 hereof, have against the Borrower or
any other Person, any right which Guarantor may, notwithstanding the provisions
of Section 6 hereof, have to proceed against the Borrower or any other Person
for reimbursement, or both, (e) any defense based on any offset against any
amounts which may be owed by any Person to Guarantor for any reason whatsoever,
(f) any defense based on any act, failure to act, delay or omission whatsoever
on the part of the Borrower or any other Person or the failure by the Borrower
or any other Person to do any act or thing or to observe or perform any
covenant, condition or agreement to be observed or performed by it under the
Loan Documents, (g) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal, provided, that upon
payment in full of the Guaranteed Obligations or the Contract Damages, as
applicable, this Agreement shall no longer be of any force or effect, (h) any
defense, setoff or counterclaim which may at any time be available to or
asserted by the Borrower or any other Person against any Beneficiary or any
other Person under any of the Loan Documents, including in connection with the
exercise of any judgment by the Disbursement Agent, the Construction Consultant
(as defined in each Disbursement Agreement) or any other Person under either
Disbursement Agreement or any other Loan Document or by reason of the delay or
failure by the Disbursement Agent or the Construction Consultant (as defined in
each Disbursement Agreement) or any other Person to perform its duties
thereunder, (i) any duty on the part of any Beneficiary to disclose to Guarantor
any facts any Beneficiary may now or hereafter know about the Borrower or any
other Person, regardless of whether any Beneficiary has reason to believe that
any such facts materially increase the risk beyond that which Guarantor intends
to assume, or has reason to believe that such facts are unknown to Guarantor, or
has a reasonable opportunity to communicate such facts to Guarantor, since
Guarantor acknowledges that Guarantor is fully responsible for being and keeping
informed of the financial condition of the Borrower and its Affiliates and of
all circumstances bearing on the risk of non‑payment of any obligations and
liabilities hereby guaranteed, (j) the fact that Guarantor at any time in the
future may not be an Affiliate of the Borrower, (k) any defense based on any
change in the time, manner or place of any payment under, or in any other term
of, the Loan Documents (including the obligation to achieve Completion or the
obligation to achieve Final Completion) or any other amendment, renewal,
extension, acceleration, compromise or waiver of or any consent or departure
from the terms of the Loan Documents (including the obligation to achieve
Completion or the obligation to achieve Final Completion), (l) any defense
arising because of any Beneficiary’s election of the application of
Section 1111(b)(2) of Title 11 of the United States Code entitled “Bankruptcy”,
or any successor


9
 
 
 






--------------------------------------------------------------------------------




statute (the “Bankruptcy Code”), in any proceeding instituted under the
Bankruptcy Code, and (m) any defense based upon any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code.
SECTION 6.    
SUBROGATION
Until all Obligations have been “paid in full”, (a) Guarantor shall not have any
right of subrogation and waives (i) all rights to enforce any remedy which any
Beneficiary now has or may hereafter have against the Borrower or any other
Person, (ii) the benefit of, and all rights to participate in, any security now
or hereafter held by any Beneficiary from the Borrower or any other Person and
(iii) any right to require the Administrative Agent, Disbursement Agent and/or
Collateral Agent to join Guarantor in any action brought hereunder or to
commence any action against or obtain any judgment against the Loan Parties or
to pursue any other remedy or enforce any other right, and (b) Guarantor waives
any claim, right or remedy which Guarantor may now have or hereafter acquire
against the Borrower or any other Person that arises hereunder and/or from the
performance by Guarantor hereunder including, without limitation, any claim,
remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right or remedy of any
Beneficiary against the Borrower or any other Person, or any security which any
Beneficiary may now have or hereafter acquire, whether or not such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise; provided that thereafter Guarantor shall be entitled to seek
reimbursement from the Borrower or any other Person for any amounts paid by
Guarantor pursuant to this Agreement.
SECTION 7.    
BANKRUPTCY
7.1    The obligations of Guarantor under this Agreement shall not be altered,
limited or affected by any proceeding, voluntary or involuntary, involving the
bankruptcy, reorganization, insolvency, receivership, liquidation or arrangement
of the Borrower or any other Person, or by any defense which the Borrower or any
other Person may have by reason of any order, decree or decision of any court or
administrative body resulting from any such proceeding.
7.2    So long as any Guaranteed Obligations or, in the event the Beneficiaries
elect to receive Contract Damages in accordance with Section 2.6 hereof, any
Contract Damages, are owed to any Beneficiary, to the extent of such Guaranteed
Obligations or Contract Damages, if Guarantor files, in any bankruptcy or other
proceeding of or against the Borrower or any Subsidiary thereof, any claim
relating to any indebtedness of the Borrower or any Subsidiary thereof,
Guarantor hereby assigns to the Beneficiaries, all rights of Guarantor
thereunder and, to the extent Guarantor receives a distribution or other payment
on account of any such claims, shall pay (or otherwise transfer) such
distribution or payment to the Beneficiaries to the extent of any Guaranteed
Obligations or Contract Damages which remain unpaid (and in all such cases,
whether in administration, bankruptcy or otherwise, the person authorized to pay
such a claim shall pay the same to the Beneficiaries to the extent of any
Guaranteed Obligations or Contract Damages which then remain unpaid); provided,
however, that Guarantor’s obligations hereunder shall not be satisfied except to
the extent that the Beneficiaries receive cash by reason of any such payment or
distribution.  If the Beneficiaries receive


10
 
 
 






--------------------------------------------------------------------------------




anything hereunder other than cash, the same shall be held as collateral for
amounts due under this Agreement (and, to the extent so held at such time, shall
be promptly transferred to Guarantor upon the Completion Guaranty Termination
Date). Further, so long as any Guaranteed Obligations or Contract Damages are
owed to any Beneficiary, Guarantor shall not have the right to accept or reject
any plan proposed in any such bankruptcy or other proceeding or take any other
action which a party filing a claim is entitled to take, in each case without
the prior written consent of the Administrative Agent, and if so directed by the
Administrative Agent will vote on any such plan in such capacity as directed by
the Administrative Agent.
SECTION 8.    
SUCCESSIONS OR ASSIGNMENTS
8.1    This Agreement shall inure to the benefit of the permitted successors or
assigns of the Beneficiaries who shall have, to the extent of their interest and
in accordance with the Loan Documents, the rights of the Beneficiaries
hereunder.
8.2    This Agreement is binding upon Guarantor and its successors and assigns.
Guarantor is not entitled to assign its obligations hereunder to any other
Person, and any purported assignment in violation of this provision shall be
void; provided that Guarantor may assign its obligations hereunder to the
successor to its assets and obligations by merger or operation of law, in
connection with a merger or other corporate reorganization as long as any such
successor assumes in writing Guarantor’s obligations hereunder pursuant to
documentation in form and substance reasonably acceptable to the Administrative
Agent and otherwise provides to the Administrative Agent such other deliverables
(including authorizing resolutions, constituent documents and legal opinions) as
reasonably requested by, and in form and substance reasonably acceptable to, the
Administrative Agent.
SECTION 9.    
TERMINATION
Notwithstanding anything contained in this Agreement to the contrary, this
Agreement shall automatically terminate upon the earliest of (such earliest
date, the “Completion Guaranty Termination Date”) (a) payment by Guarantor
pursuant to this Agreement of aggregate amounts equal to the Liability Cap plus
any other amounts due under Section 17 below, (b) “payment in full” of all the
Obligations, (c) the occurrence of Final Completion of the Project and (d) the
satisfaction in full by Guarantor of its obligations under this Agreement (i.e.,
payment in full of the Guaranteed Obligations or the Contract Damages).
SECTION 10.    
ADDITIONAL WAIVERS
10.1    No delay on the part of any Beneficiary in exercising any of their
respective rights (including those hereunder) and no partial or single exercise
thereof and no action or non‑action by any Beneficiary, with or without notice
to the other party or anyone else, shall constitute a waiver of any rights or
shall affect or impair this Agreement.


11
 
 
 






--------------------------------------------------------------------------------




10.2    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.2.
SECTION 11.    
INTERPRETATION
The section headings in this Agreement are for the convenience of reference only
and shall not affect the meaning or construction of any provision hereof.
SECTION 12.    
NOTICES
All notices in connection with this Agreement shall be given in writing
hand‑delivered or sent by facsimile transmission or by certified mail
return‑receipt requested, postage prepaid. All such notices shall be sent to the
appropriate facsimile number or address, as the case may be, set forth in
Section 16 below or to such other number or address as shall have been
subsequently specified by written notice to the other party, and shall be sent
with copies, if any, as indicated below. All such notices shall be effective
upon receipt, and confirmation by answerback of any such notice so sent by
facsimile shall be sufficient evidence of receipt thereof.
SECTION 13.    
AMENDMENTS
Subject to the last sentence of Section 8.02 and Section 9.08(e) of the Credit
Agreement, this Agreement may be amended, changed, extended, renewed, modified,
altered, waived or supplemented only with the written consent of Guarantor and
(i) the Required Lenders or (ii) the Administrative Agent (at the direction of
the Required Lenders).


SECTION 14.    
JURISDICTION; GOVERNING LAW
14.1    Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, Borough
of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. The parties hereto agree that


12
 
 
 






--------------------------------------------------------------------------------




a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Beneficiary may otherwise have to bring any action or proceeding relating to
this Agreement against Guarantor or its properties in the courts of any
jurisdiction.
14.2    Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment in any New York State or Federal court of the United States of America
sitting in New York City, Borough of Manhattan. Each of the parties hereto
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.
14.3    Guarantor hereby irrevocably and unconditionally consents to service of
process served by mailing a copy thereof by certified or registered mail, or any
substantially similar form of mail, addressed to Guarantor as provided for
notices hereunder. Nothing in this Agreement will affect the right of any
Beneficiary to serve process in any other manner permitted by law.
14.4    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK).
SECTION 15.    
INTEGRATION OF TERMS
This Agreement contains the entire agreement between Guarantor and the
Beneficiaries relating to the subject matter hereof and supersedes all oral
statements and prior writing with respect hereto.
SECTION 16.    
ADDRESSES
The address of Guarantor for notices is:
Empire Resorts, Inc.
204 Route 17B
Monticello, NY 12701 
Attention: Chief Executive officer
Facsimile:    (845) 807-0000
Telephone: (845) 807-0001




13
 
 
 






--------------------------------------------------------------------------------




With copies to (for informational purposes only and not constituting notice):


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Harris B. Freidus
Facsimile: (212) 492-0064
Telephone: (212) 373-3064


The address of the Administrative Agent, the Disbursement Agent and the
Collateral Agent for notices is:
If to the Administrative Agent:
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attn: Sean Portrait – Agency Manager
Facsimile:     (212) 322-2291
If to the Disbursement Agent:
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Sean Portrait – Agency Manager,
Shawan Fox
Facsimile: (212) 322-2291
Email: agency.loanops@credit-suisse.com,
shawan.fox@credit-suisse.com




If to the Collateral Agent:
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attn: Sean Portrait – Agency Manager
Facsimile:     (212) 322-2291


With a copy to:


Latham & Watkins LLP
12670 High Bluff Drive


14
 
 
 






--------------------------------------------------------------------------------




San Diego, CA 92130
Attention: Brett P. Rosenblatt
Facsimile:    (858) 523-5450
Telephone:     (858) 523-5401


SECTION 17.    
INTEREST; COLLECTION EXPENSES
Any amount required to be paid by Guarantor pursuant to the terms hereof shall
bear interest at the default rate applicable to ABR Loans under Section 2.09 of
the Credit Agreement or the maximum rate permitted by law, whichever is less,
from the date due hereunder until paid in full. Guarantor shall pay to the
Beneficiaries upon demand all costs and expenses incurred by the Beneficiaries
in enforcing this Agreement.
SECTION 18.    
COUNTERPARTS
This Agreement may be executed in one or more duplicate counterparts, and when
executed and delivered by all of the parties listed below shall constitute a
single binding agreement.
SECTION 19.    
NO BENEFIT TO THE BORROWER
This Agreement is for the benefit of only the Beneficiaries and Guarantor and is
not for the benefit of the Borrower, any other Loan Party or any other Person.
This Agreement shall not be deemed to be a contract to make a loan, or extend
other debt financing or financial accommodation, for the benefit of the Borrower
or any other Loan Party, in each case within the meaning of Section 365(e) of
the Bankruptcy Code or otherwise. Notwithstanding and in addition to the
foregoing, Guarantor hereby irrevocably waives, to the extent it may do so under
applicable law, any protection to which it may be entitled under
Sections 365(c)(1), 365(c)(2) and 365(e)(2) of the Bankruptcy Code or equivalent
provisions of the laws or regulations of any other jurisdiction with respect to
any proceedings, or any successor provision of law of similar import, in the
event of any bankruptcy, insolvency or similar proceeding with respect to the
Borrower or its Affiliates. Specifically, in the event that the trustee (or
similar official) in a bankruptcy, insolvency or similar proceeding with respect
to the Borrower or any of its Affiliates or a debtor-in-possession takes any
action (including the institution of any action, suit or other proceeding for
the purpose of enforcing this Agreement), Guarantor shall not assert any
defense, claim or counterclaim denying liability hereunder on the basis that
this Agreement is an executory contract or a “financial accommodation” that
cannot be assumed, assigned or enforced or on any other theory directly or
indirectly based on Section 365(c)(1), 365(c)(2) or 365(e)(2) of the Bankruptcy
Code, or equivalent provisions of the laws or regulations of any other
jurisdiction with respect to any proceedings or any successor provision of law
of similar import. If a bankruptcy, insolvency or similar proceeding with
respect to the Borrower or any of its Affiliates shall occur, Guarantor agrees,
after the occurrence of such bankruptcy, insolvency or similar proceeding, to
reconfirm in writing to the extent permitted by applicable law, its pre-petition
waiver of any protection to which it may be entitled under


15
 
 
 






--------------------------------------------------------------------------------




Sections 365(c)(1), 365(c)(2) and 365(e)(2) of the Bankruptcy Code or equivalent
provisions of the laws or regulations of any other jurisdiction with respect to
proceedings.
SECTION 20.    
DISBURSEMENT AGENT
The Beneficiaries may appoint or designate the Disbursement Agent to exercise or
enforce their rights and remedies under this Agreement and to otherwise act on
their behalf in all matters related hereto. Guarantor shall respect and treat
any and all actions so taken by the Disbursement Agent as if taken by the
Beneficiaries. All references in this Agreement to the Disbursement Agent shall
mean and be construed as the Disbursement Agent acting pursuant to the
applicable Disbursement Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


16
 
 
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed and
delivered as of the day and year first written above.
GUARANTOR:
EMPIRE RESORTS, INC.,
a Delaware corporation






By: /s/ Joseph A. D’Amato
Name: Joseph A. D’Amato
Title: President and Chief Executive Officer


































































17
 
 
 






--------------------------------------------------------------------------------




Agreed and accepted:


CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as the Administrative Agent


By: /s/ Robert Hetu
Name:    Robert Hetu
Title:    Authorized Signatory


By: /s/ Whitney Gaston
Name:    Whitney Gaston
Title:    Authorized Signatory




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as the Disbursement Agent


By: /s/ Robert Hetu
Name:    Robert Hetu
Title:    Authorized Signatory


By: /s/ Whitney Gaston
Name:    Whitney Gaston
Title:    Authorized Signatory




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as the Collateral Agent


By: /s/ Robert Hetu
Name:    Robert Hetu
Title:    Authorized Signatory


By: /s/ Whitney Gaston
Name:    Whitney Gaston
Title:    Authorized Signatory








18
 
 
 




